DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/501,372, filed on 2/2/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagashi et al (US 2013/0328928 A1).
In regard to claims 1, 11, and 20, Yamagashi et al discloses a head-mounted display, a method, and a non-transitory, computer readable storage medium containing a corresponding computer program, which when executed by a computer, operates to carry out a method of blocking out an outside world from a user's vision when worn by the user to present a video (page 1, sections [0009] & [0020-0024], Figure 1, “100”), comprising: an outside world measurement section adapted to measure outside world information; a notification information detection section adapted to detect whether or not the information measured by the outside world measurement section contains any notification information to be notified to the user, including that the notification information detection section detects at least one reference position, which is set by the user as notification information; and a notification section adapted to notify the user when the notification information detection section detects notification information (page 2, section [0042] – page 3, section [0051], Figure 5, “600”).  
Regarding claims 2 and 12, Yamagashi et al discloses wherein the at least one reference position is detected by the system using an object moved by the user (page 2, section [0046], Figure 1, “100”).
Regarding claims 3 and 13, Yamagashi et al discloses wherein the at least one reference position is detected by the system using an object worn by the user (page 2, section [0046], Figure 1, “100”).  
Regarding claims 4 and 14, Yamagashi et al discloses wherein the object worn by the user is the head mounted display (page 2, section [0046], Figure 1, “100”). 
Regarding claim 5, Yamagashi et al discloses wherein the at least one reference position is detected by the system using an object moved by the user, which is the head mounted display (page 2, section [0046], Figure 1, “100”).   
Regarding claims 6 and 16, Yamagashi et al disclose wherein the at least one reference position is detected by the system using a user-controlled object (page 2, section [0046], Figure 1, “100”), whereby the user inherently presses a button on the user-controlled object, this being reasonably assumed from the user needing to turn on the head-mounted display.  
Regarding claims 7 and 17, the user of Yamagashi et al would inherently set the at least one reference position in advance of using the head-mounted display, this being reasonably assumed from the need for a reference position needing to be calibrated before it can detect obstacles.
Regarding claims 8 and 18, Yamagashi et al discloses wherein the notification is triggered when a distance between the head-mounted display and the at least one reference position becomes shorter than a reference distance (page 3, sections [0051] & [0059]).  
Regarding claims 9 and 19, Yamagashi et al discloses wherein the outside world measurement section is attached to the head-mounted display (page 2, section [0043], re: control unit).
Regarding claims 10, Yamagashi et al discloses wherein the user is notified by way of displaying a video of the at least one reference position to the user in the head-mounted display (page 2, section [0046] – page 3, section [0051]).
Regarding claims 15, Yamagashi et al discloses wherein the object moved by the user is the head mounted display (page 2, section [0046], Figure 1, “100”).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims/combination of claims (1 & 10), 2-9, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 2-9, and 10-19 of U.S. Patent No. 10,914,947. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,914,947 discloses the limitations of the corresponding claims of the current application and therefore anticipate said claims.

Current Application
U.S. Patent No. 10,914,947
1. A head-mounted display for blocking out an outside world from a user's vision when worn by the user to present a video, the head-mounted display comprising: an outside world measurement section adapted to measure outside world information; a notification information detection section adapted to detect whether or not the information measured by the outside world measurement section contains any notification information to be notified to the user, including that the notification information detection section detects at least one reference position, which is set by the user as notification information; and a notification section adapted to notify the user when the notification information detection section detects notification information.

10. The head mounted display of claim 1, wherein the user is notified by way of displaying a video of the at least one reference position to the user in the head-mounted display

1. A head-mounted display for blocking out an outside world from a user's vision when worn by the user to present a video, the head-mounted display comprising: an outside world measurement section adapted to measure outside world information; a notification information detection section adapted to detect whether or not the information measured by the outside world measurement section contains any notification information to be notified to the user, including that the notification information detection section detects at least one reference position, which is set by the user as notification information; and a notification section adapted to notify the user when the notification information detection section detects notification information 


by way of displaying a video of the at least one reference position to the user in the head-mounted display.
2. The head mounted display of claim 1, wherein the at least one reference position is detected by the system using an object moved by the user.
2. The head mounted display of claim 1, wherein the at least one reference position is detected by the system using an object moved by the user.
3. The head mounted display of claim 1, wherein the at least one reference position is detected by the system using an object worn by the user.
3. The head mounted display of claim 1, wherein the at least one reference position is detected by the system using an object worn by the user.
4. The head mounted display of claim 3, wherein the object worn by the user is the head mounted display.
4. The head mounted display of claim 3, wherein the object worn by the user is the head mounted display.
5. The head mounted display of claim 1, wherein the at least one reference position is detected by the system using an object moved by the user, which is the head mounted display.
5. The head mounted display of claim 1, wherein the at least one reference position is detected by the system using an object moved by the user, which is the head mounted display.
6. The head mounted display of claim 1, wherein the at least one reference position is detected by the system using a user-controlled object, whereby the user presses a button on the user-controlled object.
6. The head mounted display of claim 1, wherein the at least one reference position is detected by the system using a user-controlled object, whereby the user presses a button on the user-controlled object.
7. The head mounted display of claim 1, wherein the user sets the at least one reference position in advance of using the head-mounted display.
7. The head mounted display of claim 1, wherein the user sets the at least one reference position in advance of using the head-mounted display.
8. The head mounted display of claim 1, wherein the notification is triggered when a distance between the head-mounted display and the at least one reference position becomes shorter than a reference distance.
8. The head mounted display of claim 1, wherein the notification is triggered when a distance between the head-mounted display and the at least one reference position becomes shorter than a reference distance.
9. The head mounted display of claim 1, wherein the outside world measurement section is attached to the head-mounted display.
9. The head mounted display of claim 1, wherein the outside world measurement section is attached to the head-mounted display.
11. A method of blocking out an outside world from a user's vision, comprising: providing a head-mounted display to be worn by the user and presenting a video to the user through the head-mounted display; measuring outside world information; 



detecting whether or not the outside world information contains any notification information to be notified to the user, 
including detection of at least one reference position, which is set by the user as notification information; 

and notifying the user when notification information is detected.
10. A method of blocking out an outside world from a user's vision, comprising: providing a head-mounted display to be worn by the user and presenting a video to the user through the head-mounted display; measuring outside world information via an outside world measurement section of the head mounted display; detecting, via a notification information detection section, whether or not the information measured by the outside world measurement section contains any notification information to be notified to the user, 
including that the notification information detection section detects at least one reference position, which is set by the user as notification information; and notifying the user, via a notification section, when the notification information detection section detects notification information by way of displaying a video of the at least one reference position to the user in the head-mounted display.
12. The method of claim 11, wherein the at least one reference position is detected by the system using an object moved by the user.
11. The method of claim 10, wherein the at least one reference position is detected by the system using an object moved by the user.
13. The method of claim 11, wherein the object moved by the user is worn by the user.
12. The method of claim 10, wherein the object moved by the user is worn by the user.
14. The method of claim 13, wherein the object worn by the user is the head mounted display.
13. The method of claim 12, wherein the object worn by the user is the head mounted display.
15. The method of claim 11, wherein the object moved by the user is the head mounted display.
14. The method of claim 10, wherein the object moved by the user is the head mounted display.
16. The method of claim 11, wherein the at least one reference position is detected by the system using a user-controlled object, whereby the user presses a button on the user-controlled object.
15. The method of claim 10, wherein the at least one reference position is detected by the system using a user-controlled object, whereby the user presses a button on the user-controlled object.
17. The method of claim 11, wherein the user sets the at least one reference position in advance of using the head-mounted display.
16. The method of claim 10, wherein the user sets the at least one reference position in advance of using the head-mounted display.
18. The method of claim 11, wherein the notification is triggered when a distance between the head-mounted display and the at least one reference position becomes shorter than a reference distance.
17. The method of claim 10, wherein the notification is triggered when a distance between the head-mounted display and the at least one reference position becomes shorter than a reference distance.
19. The method of claim 11, wherein the outside world measurement section is attached to the head-mounted display.
18. The method of claim 10, wherein the outside world measurement section is attached to the head-mounted display.
20. A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, operates to carry out a method of blocking out an outside world from a user's vision, the method comprising: providing a head-mounted display to be worn by the user and presenting a video to the user through the head-mounted display; measuring outside world information; 

detecting whether or not the outside world information contains any notification information to be notified to the user, 


including detection of at least one reference position, which is set by the user as notification information; 

and notifying the user when notification information is detected.
19. A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, operates to carry out a method of blocking out an outside world from a user's vision, the method comprising: providing a head-mounted display to be worn by the user and presenting a video to the user through the head-mounted display; measuring outside world information via an outside world measurement section of the head mounted display; detecting, via a notification information detection section, whether or not the information measured by the outside world measurement section contains any notification information to be notified to the user, including that the notification information detection section detects at least one reference position, which is set by the user as notification information; and notifying the user, via a notification section, when the notification information detection section detects notification information by way of displaying a video of the at least one reference position to the user in the head-mounted display.


Claims 1, 3, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims (1, 2, 3, and 4) of U.S. Patent No. 10,185,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the current invention as disclosed in the respective claims of the patent and are therefore anticipated by said claims.
Current Application
U.S. Patent No. 10,185,146
1. A head-mounted display for blocking out an outside world from a user's vision when worn by the user to present a video, the head-mounted display comprising: an outside world measurement section adapted to measure outside world information; a notification information detection section adapted to detect whether or not the information measured by the outside world measurement section contains any notification information to be notified to the user, including that the notification information detection section detects 

at least one reference position, which is set by the user 

as notification information; and a notification section adapted to notify the user when the notification information detection section detects notification information.

1.  A head-mounted display for blocking out an outside world from a user's vision when worn by the user to present a video, the head-mounted display comprising: an outside world measurement section adapted to measure outside world information;  a notification information detection section adapted to detect whether or not the information measured by the outside world measurement section contains any notification information to be notified to the user, including that the notification information detection section detects 

still objects (note: the detection of a reference position is disclosed in dependent claim 4 referenced below)
as notification information;  
and a notification section adapted to 
notify the user when the notification information detection section detects 
notification information by way of displaying a video 

of the still object (the detection of a reference position is disclosed in dependent claim 4 referenced below)

to the user in the head-mounted display. 

2.  The head-mounted display of claim 1, wherein the outside world measurement section is a stereo camera with at least two cameras.
8. The head mounted display of claim 1, wherein the notification is triggered when a distance between the head-mounted display and the at least one reference position becomes shorter than a reference distance.
3.  The head-mounted display of claim 2, wherein when the notification information detection section detects a still object, the notification to the user by the notification section is triggered by the fact that the distance between the head-mounted display and the still object becomes shorter than a given reference distance. 
3. The head mounted display of claim 1, wherein the at least one reference position is detected by the system using an object worn by the user.
4. The head mounted display of claim 3, wherein the object worn by the user is the head mounted display.
4.  The head-mounted display of claim 3, further comprising: a position measurement section adapted to detect a position of the head-mounted display, wherein the notification section acquires the distance between the position of the head-mounted display and the still object based on the position of the head-mounted display detected by the position measurement section.
9. The head mounted display of claim 1, wherein the outside world measurement section is attached to the head-mounted display.
Inherent from claim 1. 
1.  A head-mounted display for blocking out an outside world from a user's 
vision when worn by the user to present a video, the head-mounted display 
comprising: an outside world measurement section adapted to measure outside world information;  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 28, 2022